Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status……………………………………….………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 4


Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 5/27/2022.Claims 46-89 are pending. In response to the terminal disclaimer filed 5/27/2022, the previous double patent rejection has been withdrawn. The information disclosure statement (IDS) submitted on 4/4/2022,5/18/2022 is being considered by the examiner.

								
				Allowable Subject Matter 
Claims 46-89 are allowed 
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 46, the prior art Elbaz et al (US 2018/0070905) teaches a system and computation method is disclosed that identifies radiation-induced lung injury after radiation therapy using 4D computed tomography (CT) scans. After deformable image registration, the method segments lung fields, extracts functional and textural features, and classifies lung tissues. The deformable registration locally aligns consecutive phases of the respiratory cycle using gradient descent minimization of the conventional dissimilarity metric. Then an adaptive shape prior, a first-order intensity model, and a second-order lung tissues homogeneity descriptor are integrated to segment the lung fields. In addition to common lung functionality features, such as ventilation and elasticity, specific regional textural features are estimated by modeling the segmented images as samples of a novel 7.sup.th- order contrast-offset-invariant Markov-Gibbs random field (MGRF).Kil et al (US 2004/0093 166) teaches tissue image analysis and region of interest identification for further processing applications such as laser capture microdissection is provided. The invention provides three-stage processing with flexible state transition that allows image recognition to be performed at an appropriate level of abstraction. The three stages include processing at one or more than one of the pixel, sub image and object levels of processing. Also, the invention provides both an interactive mode and a high-throughput batch mode which employs training files generated automatically.
Ross et al (Rich feature hierarchies for accurate object detection and semantic segmentation ) teaches (1) one can apply high-capacity convolutional neural networks (CNNs) to bottom-up region proposals in order to localize and segment objects and (2) when labeled training data is scarce, supervised pre-trainng for an auxiliary task, followed by domain-specific fine-tuning, yields a significant performance boost; In order to compute features for a region proposal, we must first convert the image data in that region into a form that is compatible with the CNN (its architecture requires inputs of a fixed 227and 227 pixel size. Kotsiani et al (US 2009/0262993) teaches quantitative analysis of tissues enabling the measurement of objects and parameters of objects found in images of tissues including perimeter, area, and other metrics of such objects. Measurement results may be input into a relational database where they can be statistically analyzed and compared across studies. The measurement results may be used to create a pathological tissue map of a tissue image, to allow a pathologist to determine a pathological condition of the imaged tissue more quickly. None teaches:
calculating, by the image processing engine, a region of interest score for each patch in the second set of tissue region seed patches as a function of initial class probability scores of neighboring patches of the second set of tissue region seed patches and a distance to patches within the first set of issue region seed patches;
and generating, by the image processing engine, one or more region of interest shapes by grouping neighboring patches based on their region of interest scores or generate one or more region of interest shapes as a function of, for each patch in the collection of image patches, its inclusion in the first set of tissue region seed patches and the second set of tissue region seed patches.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 86-89 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/Primary Examiner, Art Unit 2664